Citation Nr: 1518764	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to February 1974.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court or CAVC) held that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the issue of service connection for PTSD has been adjudicated and developed throughout the course of the appeal.  Because the Veteran also has psychiatric diagnoses of bipolar disorder and depression, the Board has broadened and reframed the issue as entitlement to service connection for a psychiatric disability, to include PTSD.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for TBI Residuals and a Psychiatric Disability

The issues of service connection for TBI residuals and a psychiatric disability are remanded to obtain relevant records from the Social Security Administration (SSA), in-service hospitalization records from Maxwell Air Force Base, relevant VA treatment records and private treatment records, and to provide VA medical examinations with medical opinions.  The Veteran is in receipt of Social Security disability benefits and has reported that the psychiatric disability and a seizure disorder prevent him from working.  See March 2003 VA Form 21-526 and July 2009 VA mental health emergency department note.  No request to obtain a copy of the SSA records has been made, and such records are potentially relevant to the appeals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

At the Board hearing, the Veteran testified that he was hospitalized at Maxwell Air Force Base in Montgomery, Alabama, during service for multiple injuries, including a head injury, due to motorcycle accidents in 1971 and 1974.  He also testified that he received medical treatment at the VA Medical Center (VAMC) in Phoenix, Arizona, in 1979, transferred treatment to the VAMC in Spartanburg, South Carolina in the late 1980s, and later received medical treatment through the VAMC in Atlanta, Georgia, starting in 1999 or 2000.  It appears that no attempt to obtain records of in-service hospitalization has been made.  Also, no treatment records from the VA medical facilities in Phoenix or Spartanburg are of record, and the earliest treatment record from the Atlanta VAMC is dated in May 2003.  For these reasons, a remand to obtain the in-service hospitalization records and relevant VA treatment records is warranted.

The evidence further shows that the Veteran was beaten and stabbed during service in June 1971, and later sought treatment for symptoms of weight loss with nervousness and mild depressive symptoms, among others, in July 1972.  He is currently diagnosed with PTSD, depression, and bipolar disorder, in addition to alcohol dependence and cannibis abuse, and has asserted that he has anxiety due to the June 1971 in-service stabbing.  There is also evidence of childhood physical and sexual abuse.  No VA mental disorders examination has been provided.  In consideration of the foregoing, and because the record is insufficient to decide the appeal, a remand for a VA mental disorders examination with a medical opinion for the claimed psychiatric disability is warranted.

There is also evidence indicative of head injury during service.  Service treatment records show treatment for injuries sustained due to motorcycle accidents in February 1971 and January 1974, and treatment for transient, indeterminate neurologic syndrome and occipital neuralgia in February 1971, and a left jaw injury in June 1971.   

There is evidence of a pre-service head injury.  The Veteran is currently diagnosed with a seizure disorder (i.e., epilepsy), and the history of head trauma is a factor relevant to the question of the likely etiology of the seizure disorder.  See, e.g. May 2003 psychiatric examination report.  In consideration thereof, and because the evidence of record is insufficient to decide the appeal, a remand for a VA medical examination with a medical opinion for the claimed TBI residuals is warranted.      

Lastly, at the Board hearing, the representative stated that additional private treatment records from the Laurelwood Northeast Georgia Health System in Gainesville, Georgia, would be submitted in support of the appeal; however, the evidence has not yet been received.  In consideration thereof, and because the appeals are being remanded for reasons above, an attempt to obtain the relevant private treatment records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e) (2014).

2.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment for TBI residuals or a psychiatric disability that was received at Laurelwood Northeast Georgia Health System in Gainesville, Georgia, from February 1974 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Obtain any and all records of medical treatment and/or hospitalization of the Veteran from May 1970 to February 1974 at the Maxwell Air Force Base in Montgomery, Alabama.

4.  Obtain any records pertaining to the Veteran's treatment from January 1979 to the present at the Phoenix VA Health Care System in Phoenix, Arizona, the Spartanburg Community Based Outpatient Clinic in Spartanburg, South Carolina, and the Atlanta VA Health Care System in Decatur, Georgia, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

5.  Schedule the Veteran for a VA examination for the claimed TBI residuals.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the Veteran has residuals from the head injury sustained during service?  If so, specify the diagnosis.  

In rendering the medical opinion, the examiner should address the significance of the following:
o the Veteran's report of mild amnesia with lack of sleep on the February 1970 service enlistment report of medical history
o treatment for transient, indeterminate neurologic syndrome and occipital neuralgia in February 1971
o the hit to the left jaw in June 1971
o injuries sustained due to motorcycle accidents in February 1971 and January 1974.  For the purposes of providing the medical opinion, assume that there was head injury at the time of the February 1971 and January 1974 motorcycle accidents.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

6.  Either in conjunction with examination for TBI residuals, or separately, schedule a VA mental disorders examination for the claimed psychiatric disorder.  All relevant documents should be made available to and reviewed by the examiner.  In the report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current psychiatric disability had its onset during service or is otherwise causally or etiologically related to service, to include any traumatic stressor event, incident, or symptomatology therein?

In rendering the medical opinion, the examiner should address the significance of the following:
o childhood abuse
o being stabbed in June 1971 in the parking lot of Maxwell Air Force Base
o treatment for reported weight loss, anorexia, and nervousness with mild depressive symptoms in July 1972

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

7.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


